 

Exhibit 10.39

 

Adverum Biotechnologies, Inc.

1035 O’Brien Drive,

Menlo Park, CA 94025

O: 650.272.6269

[g2017030823252018429620.jpg]

Amendment to January 29, 2016 Employment Offer Letter Agreement

This Amendment to Employment Agreement (“Amendment”) is between Amber Salzman,
Ph.D. and Adverum Biotechnologies, Inc. (formerly Avalanche Biotechnologies,
Inc.) (the “Company,” and together with Dr. Salzman, the “Parties”). Dr. Salzman
will be assuming the position of Chief Executive Officer of the Company, and
this Amendment sets forth the new terms of employment agreed upon by the Parties
with respect to Dr. Salzman’s new position. The Parties intend this Amendment to
amend and, to the extent it is inconsistent with, supersede Dr. Salzman’s prior
Employment Offer Letter Agreement (“Employment Agreement”), dated January 29,
2016. To the extent it is not superseded, the Employment Agreement, including
the attachments and agreements referenced in it, will remain in full force and
effect.

Therefore, the Parties agree that effective October 14, 2016 (the “Effective
Date”), the Employment Agreement is amended as follows:

I.

Position and Responsibilities.

In the position of Chief Executive Officer and President, Dr. Salzman will serve
in an executive capacity and will be required to perform the duties of Chief
Executive Officer and President as commonly associated with this position, and
other duties commensurate with such position as may be assigned to her by the
Company’s Board of Directors (the “Board”) from time to time. Dr. Salzman will
report directly to Executive Chairman of the Board, and will work primarily at
the Company’s offices located in Menlo Park, California. Dr. Salzman shall abide
by the rules, regulations, and practices as adopted or modified from time to
time in the Company’s sole discretion.

II.

Target Bonus.

A.        Target Bonus (2017 and after). For each calendar year starting 2017,
Dr. Salzman will be eligible to earn an annual performance bonus with a target
bonus amount equal to fifty percent (50%) of her base salary during the bonus
year, provided that she is actively employed through and including the date the
bonus is paid. Dr. Salzman’s annual bonus will be calculated based on attainment
of individual goals (including corporate and personal objectives) to be
determined by the Board each year. Bonus payments will be in the form of cash
and will be granted entirely at the discretion of the Board. Any cash bonus
payments will be less payroll deductions and all required withholdings.

B.        Target Bonus (for 2016). For the calendar year 2016, Dr. Salzman will
be eligible to earn a prorated annual performance bonus, with a target bonus
amount equal to fifty percent (50%) of her base salary earned between May 11,
2016 (the closing date of the acquisition by the Company of all outstanding
shares of Annapurna Therapeutics SAS) and the end of the calendar year 2016,
provided that she is actively employed through and including the date the bonus
is paid. As set forth in the Employment Agreement, Dr. Salzman’s annual bonus
will be calculated based on attainment of individual goals (including corporate
and personal objectives) to be determined by the Board. Bonus payments will be
in the form of cash and will be granted entirely at the discretion of the Board.
Any cash bonus payments will be less payroll deductions and all required
withholdings.

III.

Entire Agreement

This Amendment, together with the Employment Agreement and any provisions
specifically incorporated by reference in the Employment Agreement, is intended
to be the final, complete, and exclusive statement of the terms of Dr. Salzman’s
employment by the Company and may not be contradicted by evidence of any prior
or contemporaneous statements or agreements, except as specifically provided
herein. To the extent that the practices, policies or procedures of the Company,
now or in the future, apply to Dr. Salzman and are inconsistent with the terms
the Employment Agreement (as amended by this Amendment), the provisions of the
Employment Agreement (as amended) shall control. Any subsequent change in Dr.
Salzman’s duties, position, or compensation will not affect the validity or
scope of the Employment Agreement (as amended).

1

--------------------------------------------------------------------------------

Adverum Biotechnologies, Inc.

1035 O'Brien Drive,

Menlo Park, CA 94025

O: 650.272.6269

[g2017030823252034629621.jpg]

 

IV.

Employee Acknowledgement

By her signature below, Dr. Salzman acknowledges that she has read this
Amendment and fully understands its terms and legal effect. Dr. Salzman further
acknowledges that she has had an opportunity to consult with her own legal
counsel before signing this Amendment. She also acknowledges that the benefits
provided under this Amendment exceed those provided under the Employment
Agreement. Finally, Dr. Salzman acknowledges that she has entered into this
Amendment freely based on her own judgment and not on any representations or
promises other than those contained in this Amendment.

So Agreed:

 

/s/ Paul Cleveland

 

/s/ Amber Salzman

Adverum Biotechnologies, Inc.

 

Amber Salzman, Ph.D.

 

 

 

 

 

Name: Paul Cleveland

 

Date:

November 2, 2016

 

 

 

 

 

Title: Executive Chairman of the Board of Directors

 

 

 

 

 

 

 

 

Date:

November 2, 2016

 

 

 

 

2